DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stem extending from the engagement portion towards the eye for promoting blinking thereof when the frame is positioned on the face of the user.” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-8, 11-14 and 17 -19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang (US 5,645,749).
Regarding claim 1, Wang discloses a device, comprising: a frame securably positionable on a face of a user (fig.5), the frame comprising an engagement portion operably coupled to a support portion (see annotated figure below), the engagement portion positionable over an eye of a user (fig.5, see also col.2, line 31-34), the engagement portion extending between a medial side and a lateral side thereof (fig.5, see also col.2, line 31-34), wherein the support portion is securable to the face of the user peripheral to an eye area thereof (fig.5, see also col.2, line 31-34), wherein the eye area comprises both an upper eyelid and a lower eyelid of the eye (fig.5, see also col.2, line 31-34); and a reusable energy source operably coupled to at least the engagement portion of the frame (fig.2; see also col.2, line 3-22), wherein the frame and the reusable energy source cooperate to apply energy to the upper eyelid or the lower eyelid of the eye of the user via at least a portion of the engagement portion without obstructing use or normal blinking of the eye (the flexible plastic bag 1 includes two internal welds 4 that allows a normal use of eyes, see also (fig.5, see also col.2, line 31-34), wherein the reusable energy source comprises super saturated sodium acetate and a metallic trigger (col2, line 3-22). 
Examiner Note: Reusable energy is interpreted as anything that can be used again. Wang teaches a reusable heat pack regenerated by microwave energy (which the metal is an activator and part of the energy pack).

    PNG
    media_image1.png
    772
    804
    media_image1.png
    Greyscale

Regarding claim 2, Wang discloses the device of claim 1, wherein the engagement portion comprises a first engagement portion (left side of engagement portion), wherein the frame further comprises a second engagement portion (right portion of engagement portion) spaced apart from the first engagement portion (fig.3).
Regarding claim 3, Wang discloses the device of claim 2, wherein the first engagement portion and the second engagement portion are coupled via the support portion (see annotated figure above), the support portion (see annotated figure above) extending between the respective medial sides of the first engagement portion (and the second engagement portion, wherein the support portion is positionable on a portion of a nose of the user (fig.5).
Regarding claim 7, Wang discloses the device of claim 2, wherein the support portion comprises a resilient member extending between a lateral side of the first engagement portion and a lateral side of the second engagement portion, the resilient member being positionable around an occipital portion of a head of the user (fig.3, [0052], “a headband 210 which is connected to the outer edges of mask eyepieces 220.  Headband 210 should be fabricated from a flexible material such as rubber, but should maintain the eyepieces firmly in place against the orbit and cheek areas surrounding the eye”).
Regarding claim 8, Wang discloses the device of claim 7, wherein the resilient member urges the first engagement portion and the second engagement portion to each contact the upper lid or the lower lid of a respective eye of the user at a substantially uniform pressure when positioned around the occipital portion of the head of the user (the strap 5 is configured to apply a uniform pressure when the strap is positioned around the occipital portion of the head of the user). 
Regarding claim 11, Wang discloses the device of claim 1, wherein the engagement portion is positionable in contact with the upper eyelid or the lower eyelid when the frame is positioned on the face of the user (fig.3, [0052]).
Regarding claim 12, Wang discloses the device of claim 11, wherein the frame urges the engagement portion into contact with the upper eyelid or the lower eyelid of the at least one eye of the user (the strap 5 is configured to urge the engagement portion into contact with the upper or lower eyelid).
Regarding claim 13, Wang discloses the device of claim 1, wherein the engagement portion is further contoured to follow the location of the Meibomian glands when the frame is positioned on the face of the user (fig.3).
Regarding claim 14, Wang discloses the device of claim 1, wherein at least the engagement portion of the frame is moldable to match the curvature of the upper eyelid or the lower eyelid (fig.5, “the flexible plastic bag 1 can be shaped like an eyepiece”).
Regarding claim 17, Wang discloses the device of claim 1, wherein the reusable energy source comprises a thermal energy source or a vibrational energy source (abstract: heat pack is a thermal energy source).
Regarding claim 18,  Wang discloses a device, comprising: a frame securably positionable on a face of a user (fig.5), the frame comprising an engagement portion operably coupled to a support portion (see annotated figure below), the engagement portion positionable over an eye of a user (fig.5, see also col.2, line 31-34), the engagement portion extending between a medial side and a lateral side thereof (fig.5, see also col.2, line 31-34), wherein the support portion is securable to the face of the user peripheral to an eye area thereof (fig.5, see also col.2, line 31-34), wherein the eye area comprises both an upper eyelid and a lower eyelid of the eye (fig.5, see also col.2, line 31-34); and a reusable energy source operably coupled to at least the engagement portion of the frame (fig.2; see also col.2, line 3-22), wherein the reusable energy source comprises super saturated sodium acetate and a metallic trigger (col2, line 3-22); wherein the frame and the reusable energy source cooperate to apply energy to the upper eyelid or the lower eyelid of the eye of the user via at least a portion of the engagement portion without obstructing use or normal blinking of the eye (fig.5, see also col.2, line 31-34); and a stem extending from the engagement portion towards the eye for promoting blinking thereof when the frame is positioned on the face of the user (see annotated drawing below).

    PNG
    media_image1.png
    772
    804
    media_image1.png
    Greyscale

Regarding claim 19, Wang discloses the device of claim 1, wherein at least a portion of the engagement portion is contoured to match the shape of the upper eyelid or the lower eyelid of the eye of the use (fig.5 “the flexible plastic bag 1 can be shaped like an eyepiece”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,645,749) in view of Abreu (US 2015/0209174).
Regarding claim 4-6 and 9-10 , Wang does not disclose wherein the support portion comprises a resilient member that applies pressure to opposing sides of the bridge of the nose of the user; wherein the support portion comprises an adhesive for adhering the support portion to a portion of the nose of the user;  wherein the support portion further comprises a first earpiece and a second earpiece, each of the first and second earpiece being engageable with a respective ear of the user, the first earpiece coupled to and extending away from the lateral side of the first engagement portion, and the second earpiece coupled to and extending away from the lateral side of the second engagement portion; wherein a first end of the support portion is coupled to the engagement portion and a second end of the support member opposite the first end extends away from the engagement portion, wherein a region proximate the second end comprises an adhesive; and wherein the adhesive portion of the anchor is adherable to at least one location, wherein the at least one location is a region superior to the eye area, a region inferior to the eye area, a temporal region, or a nasal region.
Abreu teaches a device configured to apply heat or cold to an Abreu brain thermal tunnel (ABTT) noninvasively, the device comprising an eyeglass frame [0019]. Abreu also teaches can be used in any of the embodiments of this disclosure for human use including but not limited to, eyeglasses, frames, facial bands, forehead bands goggles, adhesives, patches, clips, and the like [0206]. Abreu further teaches in an exemplary embodiment, straps 530 and 536 may be fastened using a hook and loop arrangement, but may also use snaps, buttons, ties, hooks, adhesive, or other fastening mechanism, device, or apparatus (fig. 110, see also [0218]). In another aspect of this embodiment is a similarly configured elastic nose bridge 144 (resilient member) that may be secured to the head band portion on either side either in a fixed fashion, or with hooks 146 that may be similar or identical to hooks 140. Elastic nose bridge 144 can provides further adjustability for a variety of face widths and nose sizes, and one or more hook fasteners 146 would allow a wearer to easily put on and remove the pack [0259]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Wang with the support portion comprises  a resilient member ,an adhesive for adhering the support portion to a portion anywhere including nose, a first earpiece and a second earpiece and an engagement portion that includes adhesive as toughing by Abreu for the purpose of having multiple choice of disposing the device as desired.  

Response to Arguments
The Applicant argued that the stem extending from the engagement portion is shown in FIG. B and stated that earpieces 118 and 120 are stems extending from the engagement portion (102). That argument is not persuasive. The disclosure referrers 118 and 120 as a first earpiece 118 and a second earpiece 120. In paragraph 0017, the disclosure states “The first earpiece 118 can be coupled to and extend away from the lateral side of the first engagement portion 106, and the second earpiece 120 can be coupled to and extend away from the lateral side of the second engagement portion 106.” The disclosure fails to state the elements 118 and 120 as a stem and furthermore, it is unclear how first earpiece 118 and the second earpiece 120 extending from the engagement portion towards the eye for promoting blinking thereof when the frame is positioned on the face of the user while the disclosure is saying it extends away from the engagement portion. 
Applicant's arguments filed on 08/01/20222 have been fully considered but they are not persuasive. Specifically, the heat pack of Wang is activated by application of microwave energy to the sodium acetate solution; that microwave energy goes through the outside surface. But Wang does not discuss a metallic trigger as part of a reusable, exothermic energy source.
A reusable energy means something that can be used again. And the heat pack can be used again and again. Wang states in claim 1 “an activator disposed within the bag in contact with said saturated sodium acetate solution, said activator comprising a generally flat metal spring plate having a coarse outside wall to provide a non-reflecting outside surface for microwaves and operated to activate said saturated sodium acetate solution to crystallize.” The flat metal is part of the energy source that be used. 
In view of the response to the drawing objection, the examiner is withdrawing the objected allowable subject matter. In view of the response, the stem is what is holding the from. The examiner remains in the position that the drawing does not show the stem as it is claimed. For the purpose of the rejection, the examiner is using the interpretation of the claimed structure. 
The Applicant further argues about the combination of Grenon and Wang. That argument is moot since it does not apply to the current rejection. 
The examiner would like to note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. The structure of Wang is capable of performing treatment of meibomian glands, can be done without interfering with normal eye function since Wang has a similar structure (the opening for eyes). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794